Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 10/26/2020 that has been entered and made of record. 

Priority
2.	No acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/26/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-3 and 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2016/0342895).

8.	Regarding independent claim 1, Haoyuan Gao et al teaches a method of causing a machine action based on an utterance (Gao para0026 where the question answering model system 100 teaches a method), the method comprising: receiving the utterance comprising a plurality of words (Gao fig 1A where the utterance is received in the form of a question input 120); associating a plurality of word embeddings with the plurality of words (Gao para0028 and 0037 where the word layers are embedded as shown in fig 4);
fine-tuning, based on a grammar, the plurality of word embeddings to obtain a plurality of tokens (Gao fig5 step52—525 where the extraction of the current word is being do e based on linguistic context which is a grammatical and 530 being  generated the words based on dense vector at step 530), wherein the plurality of tokens includes a plurality of variable references (Gao fig 3 where the words from input 120 are being shown as plurality of words/token perpara0027 as encoded words and includes the words as a references);
decoding the plurality of tokens to obtain a machine-readable graph (Gao para0060 where the decoding of the dense words representation is being done and is shown in fig2 and 3 as a graph/pictorial view), by requiring a first number of re-entrant graph nodes, wherein the first number is determined by the plurality of variable references (Gao fig3 the graph shows the first nodes embedding in to the LSTM nodes for determination of query); and
providing the machine-readable graph to a machine for the machine action (Gao fig5 the output action from the machine action or the MQA model is provided where the answer of the question is being generated).
While Gao et al (pub# US 2016/0342895) does not fully disclose first number of re-entrant graphs nodes, it would have been obvious to have done so. The reason is whenever Multiple question answer system receives a question query utterance the model using LSTM component per fig3 for generation of an output action from the model.
	Thus, the mQA model generates the output graph for an answer query. As a result, it would have been obvious to one of ordinary skill in the art to provide the graph of nodes and produce a replay to the query.
9.	Regarding claim 2,  Gao et al teaches the method of claim 1, 
But further fails to teach, However, Cohen et (US 11,262,978) teaches wherein the associating comprises applying a multilingual bidirectional encoder representation from transformers (mBERT) model to the plurality of words (Cohen fig5 col13 line 53-65 where the MBERT is applied to the plurality of data).
10. 	Regarding claim 3, the method of claim 2, wherein the fine-tuning comprises: inputting the plurality of word embeddings to a first long short term memory (LSTM) layer; and inputting an output of the first LSTM layer to a second LSTM layer to obtain the plurality of tokens (Gao fig2 shows the 1st LSTM and 2nd LSTM layers for fusing component for a possible multi-word answer as a plurality of token).
11. 	Regarding claim 10, The method of claim 1, further comprising training the grammar over a first plurality of utterances in a first language, wherein the utterance is in a second language different from the first language (Gao para0027 where the training is fixed with NLP but answer can be in natural language and can be different languages).
12.	Regarding claim 11, Gao et al in view of Smythe et al teaches the method of claim 1, wherein the utterance comprises an answer spoken by a first person and the machine action comprises the recording the answer in a database (Gao the first men ask the question what is the cat doing and the answer from the machine action is setting on the umbrella per para0070 fig3)
13.	Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.

14.	Regarding claim 14, the arguments are analogues to claim10, are applicable and is rejected.
15.	Regarding claim 15, the arguments are analogues to claim11, are applicable and is rejected.
	Claims 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2016/0342895) in further view of Smythe et al (US 6.418,214).

16.	Regarding claim 9, The method of claim 1, 
	But Gao et al does not clearly teach wherein the machine action comprises scheduling, based on the machine-readable graph, a meeting between a first person and a second person. However, Philip C. Smythe et al , herein after Smythe (US 6,418,214) teaches wherein the machine action comprises scheduling, based on the machine-readable graph, a meeting between a first person and a second person (Smythe col1 line44-54 where the machine takes action of a communication between users and can be number of persons in communication including as a first and second person).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Gao et al with concept of using of Smythe et al. The motivation for doing so would be to have predictably and advantageously provided training language data and the utterances in different language for machine or system action. Therefore, it would have been obvious to combine Gao et al with Smythe et al to obtain the invention as specified in claim 9.
17.	Regarding claim 13, the arguments are analogues to claim9, are applicable and is rejected.
 
Allowable Subject Matter
18.	Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
19.	During a telephone conversation with Thomas A. Sexton, Reg#57,070, on April 21,2022 a provisional election was made of claims 1-15 traverse to prosecute the invention of  a method of causing a machine action based on utterance, claim 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Conclusion

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677